     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 1 of 21 Page ID #:550




 1 Keith Altman (SBN 257309)
   The Law Office of Keith Altman
 2 33228 W 12 Mile Road, Suite 375
   Farmington Hills, MI 48334
 3
   (516) 456-5885
 4 keithaltman@kaltmanlaw.com

 5 Attorneys for Plaintiffs

 6

 7
                                 THE UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
                                         WESTERN DIVISION
 9
10
   The Estate of Alexandre Touloudjian,                         :
11 by and through its administrator Ad                          :
   Prosequendum, Sarkis Touloudjian and                         :CASE NO:2:20-CV-00520-FLA-KS
12 Sarkis Touloudjian, in his own right,                        :
                                                                :HON: FERNANDO L. AENLLE-ROCHA
13                             Plaintiff,                       :
14                                                              :
                      vs.                                       :
15                                                              : CORRECTED
   Josie Gastelo, in her individual capacity,                   : THIRD AMENDED COMPLAINT
16 C. Mahler, in their individual capacity,                     :
   L.R. Baluso, in their individual capacity,                   :
17 G.C. Alano, in their individual capacity,                    :
18 E. Akanji, in their individual capacity,                     :
   J.A. Collett, in their individual capacity,                  :
19 Katrina Weilbacher, in her individual capacity,              :
   Jinwha Jong, in their individual capacity,                   :
20 Michael Scherbinski, in his individual capacity,             :
   Patricia Khoo, in her individual capacity,                   :
21 Chan Nguyen, in their individual capacity,                   :
22 M.J. Garcia, in their individual capacity,                   :
   R.J. Wern, in their individual capacity,                     :
23 P.J. Fitzpatrick, in their individual capacity,              :
   S. Castillo, in their individual capacity,                   :
24 C.W. Kestler, in their individual capacity,                  :
   J.L. Cavan, in their individual capacity,                    :
25 D.S. Simpson, in their individual capacity,                  :
26 A.L. Gilbert, in their individual capacity,                  : JURY TRIAL DEMANDED
                            Defendants.                         :
27                                                              :

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS    1
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 2 of 21 Page ID #:551




 1

 2            NOW COMES, Plaintiffs, by and through the Undersigned Counsel, and hereby bring
 3
      this Third Amended Complaint against Defendants as follows:
 4

 5                                     INTRODUCTORY STATEMENT

 6
              1.      This is a civil rights action brought pursuant to 42 U.S.C. § 1983 seeking damages
 7
                      against Defendants for committing acts under color of law that deprived decedent
 8
                      of his rights secured to him by the Constitution and laws of the United States of
 9
                      America.
10

11            2.      Defendants violated the rights of decedent Alexandre Touloudjian by failing to
12
                      keep him in a safe and secure environment where he could be kept free from
13
                      injury, harm, and death. Despite having full knowledge of Alexandre’s suicidal
14
                      intentions, Defendants failed to provide him with adequate medical care and
15

16                    attention, in violation of the Eighth Amendment to the United States Constitution.

17                                       JURISDICTION AND VENUE

18            3.      Plaintiff’s case arises under the Constitution and laws of the United States,
19
                      specifically the Eighth and Fourteenth Amendments to the United States
20
                      Constitution.
21
              4.      Plaintiff’s suit is authorized by 42 U.S.C. §1983 (allowing suits to correct
22
                      constitutional violations) and 42 U.S.C. § 1988 (providing for attorney fees and
23

24                    litigation expense-awards).

25            5.      This Court has jurisdiction over Plaintiff’s federal constitutional claims under 28
26                    U.S.C. § 1331 and 28 U.S.C. § 1343(3).
27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS          2
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 3 of 21 Page ID #:552




 1            6.      Venue is proper under 28 U.S.C. § 1391 in that the incident took place in and

 2                    around the County of San Luis Obispo, California, and upon information and
 3
                      belief, the individual Defendants reside in or around the County of San Luis
 4
                      Obispo, California.
 5
                                                      PARTIES
 6
              7.      Plaintiff, Sarkis Touloudjian, is the duly appointed Administrator of the Estate of
 7

 8                    his late son, Alexandre Touloudjian. Attached to this amended complaint is the

 9                    Declaration of Sarkis Touloudjian in accordance with § 377.32 of the California
10                    Code of Civil Procedure.
11
              8.      Josie Gastelo was, at all times material hereto, the Warden of the California
12
                      Men’s Colony, located at Colony Drive, San Luis Obispo, CA 93409. Josie
13
                      Gastelo continues to serve as the Warden of the California Men’s Colony.
14

15                    Defendant Gastelo is sued in her individual capacity and supervisory capacity.

16            9.      C. Mahler is a registered nurse with suicide precaution duties working at the

17                    California Men’s Colony, located at Colony Drive, Sam Luis Obispo, CA 93409.
18
                      Nurse Mahler was responsible for monitoring Alexandre Touloudjian on the day
19
                      of his death. Nurse Mahler is sued in his/her individual capacity.
20
              10.     L. R. Baluso is a registered nurse with suicide prevention duties working at the
21
                      California Men’s Colony, located at Colony Drive, Sam Luis Obispo, CA 93409.
22

23                    Nurse Baluso was responsible for monitoring Alexandre Touloudjian on the day

24                    of his death. Nurse Mahier is sued in his/her individual capacity.
25            11.     G.C. Alano is a licensed vocational nurse with suicide prevention duties working
26
                      at the California Men’s Colony, located at Colony Drive, Sam Luis Obispo, CA
27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS          3
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 4 of 21 Page ID #:553




 1                    93409. Nurse Alano was responsible for monitoring Alexandre Touloudjian on

 2                    the day of his death. Nurse Alano is sued in his/her individual capacity.
 3
              12.     E. Akanji is a licensed vocational nurse with suicide prevention duties working at
 4
                      the California Men’s Colony, located at Colony Drive, Sam Luis Obispo, CA
 5
                      93409. Nurse Akanji was responsible for monitoring Alexandre Touloudjian on
 6
                      the day of his death. Nurse Akanji is sued in his/her individual capacity.
 7

 8            13.     J.A. Collett is a registered nurse with suicide prevention duties working at the

 9                    California Men’s Colony, located at Colony Drive, Sam Luis Obispo, CA 93409.
10                    Nurse Collett was responsible for monitoring Alexandre Touloudjian on the day
11
                      of his death. Nurse Collett is sued in his/her individual capacity.
12
              14.     Dr. Katrina Weilbacher is a psychologist working at the California Men’s Colony,
13
                      located at Colony Drive, Sam Luis Obispo, CA 93409. Dr. Weilbacher was
14

15                    partially responsible for the treatment of Alexandre Touloudjian in the days

16                    before his death. Dr. Weilbacher is sued in her individual capacity.

17            15.     Dr. Jinhwa Jong is a psychologist working at the California Men’s Colony,
18
                      located at Colony Drive, Sam Luis Obispo, CA 93409. Dr. Jong was partially
19
                      responsible for the treatment of Alexandre Touloudjian in the days before his
20
                      death. Dr. Jong is sued in his individual capacity.
21
              16.     Dr. Michael Scherbinski is a psychologist working at the California Men’s
22

23                    Colony, located at Colony Drive, Sam Luis Obispo, CA 93409. Dr. Scherbinski

24                    was partially responsible for the treatment of Alexandre Touloudjian in the days

25                    before his death. Dr. Scherbinski is sued in his individual capacity.
26

27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS          4
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 5 of 21 Page ID #:554




 1            17.     Dr. Patricia Khoo is a psychiatrist working at the California Men’s Colony,

 2                    located at Colony Drive, Sam Luis Obispo, CA 93409. Dr. Khoo was partially
 3
                      responsible for the treatment of Alexandre Touloudjian in the days before his
 4
                      death. Dr. Khoo is sued in her individual capacity.
 5
              18.     Dr. Chan Nguyen is a psychiatrist working at the California Men’s Colony,
 6
                      located at Colony Drive, Sam Luis Obispo, CA 93409. Dr. Nguyen was partially
 7

 8                    responsible for the treatment of Alexandre Touloudjian in the days before his

 9                    death. Dr. Nguyen is sued in his individual capacity.
10            19.     Defendants Mahler, Baluso, Alano, Akanji, Collett, Weilbacher, Jong, Khoo, and
11
                      Nguyen are collectively known as the “Medical Defendants.”
12
              20.     M.J. Garcia is a corrections officer at the California Men’s Colony, located at
13
                      Colony Drive, Sam Luis Obispo, CA 93409. Officer Garcia was on duty in the
14

15                    ward where Alexandre Touloudjian was house on the day of death. Officer

16                    Garcia is sued in their individual capacity.

17            21.     R.J. Wern is a corrections officer at the California Men’s Colony, located at
18
                      Colony Drive, Sam Luis Obispo, CA 93409. Officer Wern was on duty in the
19
                      ward where Alexandre Touloudjian was housed on the day of his death. Officer
20
                      Wern is sued in their individual capacity.
21
              22.     P.J. Fitzpatrick is a corrections officer at the California Men’s Colony, located at
22

23                    Colony Drive, Sam Luis Obispo, CA 93409. Officer Fitzpatrick was on duty in

24                    the ward where Alexandre Touloudjian was housed on the day of his death.

25                    Officer Fitzpatrick is sued in their individual capacity.
26

27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS           5
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 6 of 21 Page ID #:555




 1            23.     S. Castillo is a corrections officer at the California Men’s Colony, located at

 2                    Colony Drive, Sam Luis Obispo, CA 93409. Officer Castillo was on duty in the
 3
                      ward where Alexandre Touloudjian was housed on the day of his death. Officer
 4
                      Castillo is sued in their individual capacity.
 5
              24.     C.W. Kestler is a corrections officer at the California Men’s Colony, located at
 6
                      Colony Drive, Sam Luis Obispo, CA 93409. Officer Kestler was on duty in the
 7

 8                    ward where Alexandre Touloudjian was housed on the day of his death. Officer

 9                    Kestler is sued in their individual capacity.
10            25.     J.L. Cavan is a corrections officer at the California Men’s Colony, located at
11
                      Colony Drive, Sam Luis Obispo, CA 93409. Officer Cavan was on duty in the
12
                      ward where Alexandre Touloudjian was housed on the day of his death. Officer
13
                      Cavan is sued in their individual capacity.
14

15            26.     D.S. Simpson is a corrections officer at the California Men’s Colony, located at

16                    Colony Drive, Sam Luis Obispo, CA 93409. Officer Simpson was on duty in the

17                    ward where Alexandre Touloudjian was housed on the day of his death. Officer
18
                      Simpson is sued in their individual capacity.
19
              27.     A.L. Gilbert is a corrections officer at the California Men’s Colony, located at
20
                      Colony Drive, Sam Luis Obispo, CA 93409. Officer Gilbert was on duty in the
21
                      ward where Alexandre Touloudjian was housed on the day of his death. Officer
22

23                    Gilbert is sued in their individual capacity.

24            28.     Officers Garcia, Wern, Fitzpatrick, Castillo, Kestler, Cavan, Simpson, and Gilbert

25                    are collectively known as the “Officer Defendants.”
26
                                           FACTUAL ALLEGATIONS
27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS         6
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 7 of 21 Page ID #:556




 1            29.     Plaintiff’s Decedent, Alexandre Touloudjian, was initially brought to the

 2                    California Men’s Colony to serve a three-year term of imprisonment following his
 3
                      conviction for an assault in 2015. Upon his arrival, Alexandre quickly began
 4
                      displaying clear signs of mental instability.           His behavior grew increasingly
 5
                      erratic until he was admitted to the Mental Health Division at California
 6
                      Correctional Health Care Services (CCHCS) On or around June 14, 2017,
 7

 8                    Alexandre Touloudjian was diagnosed with undifferentiated schizophrenia by

 9                    CCHCS personnel. He was then started on Risperdal, an antipsychotic
10                    medication.
11
              30.     Despite being placed on antipsychotic medication, Alexandre’s mental state
12
                      continued to deteriorate. Alexandre attempted suicide multiple times. Pursuant to
13
                      California prison regulations, suicide attempts are events that warrant the creation
14

15                    of an incident report by witnessing officers to be shared directly with the Warden.

16                    Furthermore, it is the duty of the Chief Medical Executive to inform the Warden

17                    of significant medical events, which would include a suicide attempt. This means
18
                      that each time Alexandre attempted suicide, Defendant Gastelo would have been
19
                      notified about it from both the witnessing officer and the Chief Medical
20
                      Executive.
21
              31.     Furthermore, official California Men’s Colony (CMC) death statistics show that
22

23                    Alexandre was the only suicide in 2018 and there were no suicides in 2019. This

24                    data indicates suicide is an exceedingly rare occurrence among CMC inmates.

25                    Because of the low incidence of suicide among the CMC inmate population, the
26
                      Officer and Medical Defendants, as well as Defendant Gastelo would have been
27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS              7
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 8 of 21 Page ID #:557




 1                    well aware of Alexandre’s suicide attempts and should have had ample resources

 2                    to provide him with the resources he needed.
 3
              32.     Despite crying out for help through his multiple and notorious suicide attempts,
 4
                      Alexandre was ignored by the people charged with his safety.              His behavior
 5
                      escalated until January 2018, when Alexandre attempted to jump from the second
 6
                      tier of the prison. It was only after this unprecedented and extraordinary display
 7

 8                    of despair that Alexandre’s suffering was finally acknowledged by Defendants.

 9                    On January 11, 2018, Alexandre was placed on suicide watch by Defendant
10                    Psychologist Katrina Weilbacher. He also been prescribed Versed 7, a sedation
11
                      medication, which was administered to him by CCHCS staff. After a few days at
12
                      the CCHCS mental health ward, Alexandre was housed in a single-person prison
13
                      cell in a mental health crisis unit of the California Men’s Colony. Per the orders
14

15                    of Defendant Weilbacher, Alexandre was prescribed anti-suicide precautions

16                    including a safety smock, a safety mattress, a safety blanket, and tooth powder.

17                    Orders for constant observation were also issued.
18
              33.     Despite being aware of Alexandre's extremely high suicide risk, Medical and
19
                      Officer Defendants inexplicably cancelled the orders for the safety smock, safety
20
                      mattress, and safety blanket after only a few days of suicide watch. Alexandre
21
                      was also taken off the sedation medication. Because of the reporting procedures
22

23                    outlined above, Defendant Gastelo was aware of this shocking act that was

24                    undertaken in complete and callous disregard for Alexandre’s safety. However,

25                    in a demonstration of complete indifference towards the life or death of
26

27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS              8
     Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 9 of 21 Page ID #:558




 1                    Alexandre, Defendant Gastelo undertook no actions to reinstate the anti-suicide

 2                    precautions.
 3
              34.     The deliberate and callous indifference of the Defendants cost Alexandre
 4
                      Touloudjian his life when around 1:45 PM on January 21st, 2018, he undertook a
 5
                      tragically successful suicide attempt.
 6
              35.     Alexandre’s method of death was desperate, agonizing and above all, easily
 7

 8                    preventable.

 9            36.      Alexandre was found with two bags of crackers, and carrots stuffed down his
10                    throat. When found, Alexandre was pulseless and apneic, indicating that he had
11
                      been without oxygen for at least four minutes.
12
              37.     Alexandre was housed in the mental health crisis unit, a unit that exists for the
13
                      express purpose of preventing self-harm at the time of his suicide. Beyond this,
14

15                    Defendants were also under orders that Alexandre be observed at all times. These

16                    protocols were a complete failure as Alexandre was somehow able to smuggle

17                    food into his cell and had enough time to stuff an extremely large quantity of it
18
                      down his throat without anyone intervening. Furthermore, this brutal process of
19
                      shoving food down his throat to the point of asphyxiation would have certainly
20
                      resulted in loud gagging and choking sounds that were apparently ignored or
21
                      unheard by CMC staff.
22

23            38.     The Mental Health records of the California Men’s Colony indicate that while

24                    observations were to be made on approximately 11-minute intervals with a

25                    leeway of 4 minutes, the records indicate that on the day of his death, orders for
26
                      his observations were issued but were later marked as “discontinued” and not as
27

28


      Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS         9
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 10 of 21 Page ID #:559




 1                   “completed.” Thus, the records show that Touloudjian was not observed at all on

 2                   the day of his death.
 3
             39.     Alexandre Touloudjian was transferred to Dignity Health, French Hospital
 4
                     Medical Center, San Luis Obispo, CA, under the care of Thomas Vendegna, M.D.
 5
                     He was documented to have severe brain damage.
 6
             40.     Dr. Vendegna had difficulty believing the official account of Alexandre
 7

 8                   Touloudjian’s death. In the admission medical record, Dr. Vendegna wrote, “The

 9                   details of this event are unclear as I have been told multiple different versions of
10                   the event by C.M.C. workers, C.M.C. security guards, E.M.S. and Dr. Ward, the
11
                     physician at C.M.C. who arrived when the patient was loaded onto the gurney.”
12
             41.     Alexandre Touloudjian excruciating suffering finally came to an end on January
13
                     29th, 2018, when he died in the hospital of severe brain damage
14

15

16                                           FIRST CLAIM FOR RELIEF

17                  SUPERVISORY LIABILITY OF DEFENDANT
                     WARDEN GASTELO UNDER 42 U.S.C. § 1983
18       8 AMENDMENT-DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEED
          th

19

20           42.     The allegations set forth in all previous paragraphs of the complaint are

21                   incorporated by reference as is fully set forth herein.
22
             43.     At all times relevant hereto, Defendant Gastelo served as Warden of the
23
                     California Men’s Colony in San Luis Obispo, California.
24
             44.     Plaintiff is informed, believes, and therefore alleges that on January 21, 2018,
25
                     Defendant Gastelo was aware of, should have been aware of, and/or had actual
26

27                   knowledge of the pattern and culture of unconstitutional behavior and deliberate

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS          10
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 11 of 21 Page ID #:560




 1                   indifference, including the failure to adequately screen and monitor inmates, and

 2                   the failure to protect inmates from injury, harm or death by staff, employees
 3
                     and/or corrections officers at Defendant California Men’s Colony.
 4
             45.     Provision 51060.1 of the California Department of Corrections and Rehabilitation
 5
                     Operations Manual (prison regulation) states: “Each Warden shall maintain a
 6
                     chronological log of unusual or significant occurrences regarding inmates and
 7

 8                   staff or other events about which facility management should be informed.”

 9           46.     Provisions 51060.4.1 and 51060.5 provides that staff members are required to
10                   note “unusual or significant occurrences” that occur throughout the prison.
11
                     “Injuries to…inmates” is expressly listed as a category of occurrence that should
12
                     be noted. Suicide attempts clearly fall within the definition of an “injury to
13
                     inmate”. This information is compiled in a “Daily Activity Report” which is to be
14

15                   given to the Warden. Furthermore, the Watch Commander is required to “report

16                   significant occurrences to the Warden at any time through the normal chain of

17                   command or through the Administrative Officer-of-the-Day.”
18
             47.      Provision 51070.6 provides that a Chief Medical Executive is required to “Notify
19
                     the Warden or Administrative Officer-of-the-Day (AOD), giving all significant
20
                     points of administrative and medical/legal interest.” An inmate suicide attempt
21
                     would certainly be considered a point of medical interest.
22

23           48.     The above-mentioned provisions indicate that Defendant Gastelo, as Warden of

24                   the CMC, would have known about Alexandre’s suicide attempts from either a

25                   Daily Activity Report, a direct report from a Watch Commander or from a report
26
                     from the Chief Medical Executive. Thus, in the years leading up to Alexandre’s
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS       11
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 12 of 21 Page ID #:561




 1                   death, there would have been at least three independent reporting channels for

 2                   Defendant Gastelo to have been made aware of Alexandre’s suicidal behavior.
 3
             49.     Furthermore, it is extremely likely that Alexandre’s suicide attempts would have
 4
                     been notorious within the CMC. Official CMC death statistics show that
 5
                     Alexandre was the only suicide in 2018 and there were no suicides in 2019. This
 6
                     trend indicates that at the time around Alexandre’s death, suicide was a relatively
 7

 8                   rare occurrence. It therefore stands to reason that any suicide attempts within the

 9                   prison would have been well known and notorious.
10           50.     Therefore, even apart from the multiple reporting mechanisms, it is exceedingly
11
                     likely that Defendant Gastelo would have been aware of Alexandre’s suicide
12
                     attempts simply through word of mouth at the CMC.
13
             51.     Pursuant to Provision 53130.9.2.1, inmates who are actively suicidal are to be
14

15                   placed into inpatient care.

16           52.     As the Warden of CMC, Defendant Gastelo oversaw all staff at CMC and was

17                   tasked with undertaking supervisory actions to ensure that CMC was meeting the
18
                     needs of inmates. Such supervisory actions include:
19
                     a.       Training staff members to implement CMC inmate welfare policies.
20
                     b.       Overseeing staff implementation of CMC inmate welfare policies
21
                     c.       Reprimanding and/or terminating staff members who fail to properly
22

23                            adhere to inmate welfare policies.

24           53.       Accordingly, Defendant Gastelo was charged with undertaking supervisory

25                   actions to ensure that CMC staff adequately responded to Alexandre’s suicide
26
                     attempts and provided him with the medical resources he needed.
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS         12
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 13 of 21 Page ID #:562




 1           54.     Despite having full awareness of Alexandre’s suicide attempts between 2016 and

 2                   January 2018, Defendant Gastelo failed to undertake supervisory actions to
 3
                     compel CMC staff to provide him with the medical resources that he needed as
 4
                     follows.
 5
                     a.       Defendant Gastelo failed to ensure that Alexandre was hospitalized after
 6
                              his suicide attempts.
 7

 8                   b.       Defendant Gastelo failed to provide Alexandre with mental health

 9                            resources such as behavioral therapy or variation in his anti-psychotic
10                            medication that was clearly not working.
11
                     c.       Defendant Gastelo failed to ensure that Alexandre was placed into the
12
                              mental health crisis unit and that anti-suicide measures.
13
             55.     The above actions could have been undertaken by Defendant Gastelo at any time,
14

15                   and her failure to do so constitute deliberate indifference to Alexandre’s suicidal

16                   behavior. This deliberate indifference culminated in Alexandre attempting to take

17                   his own life by jumping from the second tier of the prison.
18
             56.     Defendant Gastelo’s deliberate indifference grew more callous after January 21st,
19
                     2018, when Alexandre was placed on suicide watch.
20
                      Per the orders of Defendant Weilbacher, Alexandre was prescribed anti-suicide
21
                     precautions including a safety smock, a safety mattress, a safety blanket and tooth
22

23                   powder and a sedation medication called Versed 7.                    Orders for constant

24                   observation were also issued.

25           57.     Despite being aware of Alexandre's extremely high suicide risk, Medical and
26
                     Officer Defendants inexplicably cancelled the orders for the safety smock, safety
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS               13
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 14 of 21 Page ID #:563




 1                   mattress, and safety blanket after only a few days of suicide watch. Alexandre

 2                   was also taken off the sedation medication.
 3
             58.     Because of the multiple reporting channels outlined above, Defendant Gastelo
 4
                     was aware of this shocking act that was undertaken in complete and callous
 5
                     disregard for Alexandre’s safety.         However, in a demonstration of complete
 6
                     indifference towards the life or death of Alexandre, Defendant Gastelo undertook
 7

 8                   no actions to reinstate the anti-suicide precautions.

 9           59.     Defendant Gastelo also failed to ensure that the observation orders were being
10                   implemented by CMC staff.
11
             60.     This indifference on the part of Defendant Gastelo directly facilitated Alexandre’s
12
                     successful suicide attempt.
13
                     a.       Because Alexandre was not being watched, he was able to smuggle food
14

15                            into his cell. He had enough time to shove enormous quantities of it down

16                            his throat without being stopped.

17                   b.        Because Alexandre had been deprived on his anti-suicide Smock, he was
18
                              able to undertake the actions necessary to shove the food down his throat.
19
             61.     Defendant Gastelo understood as Warden, she was ultimately responsible for the
20
                     safety of inmates within her prison. Given her lack of concern for Alexandre’s
21
                     well-being as demonstrated above she was well aware that she was violating his
22

23                   8th amendment right to adequate medical treatment.

24           62.     Accordingly, Defendant Gastelo’s violation of Alexandre Touloudjian’s 8th

25                   amendment rights under the United States Constitution was a proximate cause of
26

27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS           14
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 15 of 21 Page ID #:564




 1                   damage to Plaintiff, thereby entitling Plaintiff to compensatory damages from

 2                   Defendant Gastelo in an amount exceeding $1,000,000.
 3
             WHEREFORE, the Plaintiff, Sarkis Touloudjian, on behalf of the Estate of Alexandre
 4
             Touloudjian and in his own right, demands judgment against the Defendants for
 5
             compensatory and punitive damages, counsel fees, and all costs of suit.
 6

 7

 8                                         SECOND CLAIM FOR RELIEF

 9                                 LIABILITY OF ALL DEFENDANTS FOR
                                 FEDERAL CONSTITUTIONAL VIOLATIONS
10                 8th AND 14th AMENDMENT-DELIBERATE INDIFFERENCE TO SERIOUS
11                                          MEDICAL NEED

12
             63.     The allegations set forth in all previous paragraphs of the complaint are
13
                     incorporated by reference as if fully set forth herein.
14

15           64.     At all times hereto, Defendants were acting under color of state law as employees

16                   of the California Department of Corrections.

17           65.     Each of the Defendants was aware that Alexandre Touloudjian suffered from
18                   serious mental illness and had previously attempted suicide.
19
             66.     Each of the Defendants was aware that prisoners such as Alexandre Touloudjian
20
                     were at extreme risk for further self-injurious behavior and needed specific
21
                     monitoring and protection.
22

23           67.     It is extremely likely that Alexandre’s suicide attempts would have been notorious

24                   within the CMC. Official CMC death statistics show that Alexandre was the only
25                   suicide in 2018 and there were no suicides in 2019. This trend indicates that at
26
                     the time around Alexandre’s death, suicide was a relatively rare occurrence. It
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS        15
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 16 of 21 Page ID #:565




 1                   therefore stands to reason that any suicide attempts within the prison would have

 2                   been well known and notorious.              Therefore, it is exceedingly likely that
 3
                     Defendants would have been aware of Alexandre’s suicide attempts through word
 4
                     of mouth at the CMC.
 5
             68.     Defendants had a duty to monitor Alexandre Touloudjian and were aware that
 6
                     Alexandre Touloudjian had previously exhibited suicidal tendencies and suffered
 7

 8                   from significant mental illness.

 9           69.     Despite knowledge of Alexandre Touloudjian’s suicidal tendencies and
10                   significant mental illness, Defendants acted with deliberate indifference to his
11
                     medical needs and failed to take steps to protect Decedent from intentional self-
12
                     harm.
13
             70.     Despite having full awareness of Alexandre’s suicide attempts between 2016 and
14

15                   January 2018, Defendants failed to provide him with the medical resources that he

16                   needed as follows.

17                   a.       Defendants failed to ensure that Alexandre was hospitalized after his
18
                              suicide attempts.
19
                     b.       Defendants failed to provide Alexandre with mental health resources such
20
                              as behavioral therapy or variation in his anti-psychotic medication that
21
                              was clearly not working.
22

23                   c.       Defendants failed to ensure that Alexandre was placed into the mental

24                            health crisis unit and that anti-suicide measures.

25           71.     The above actions could have been undertaken by Defendants at any time, and
26
                     their failure to do so constitute deliberate indifference to Alexandre’s suicidal
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS           16
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 17 of 21 Page ID #:566




 1                   behavior. This deliberate indifference culminated in Alexandre attempting to take

 2                   his own life by jumping from the second tier of the prison.
 3
             72.     Defendants’ deliberate indifference grew more callous after January 21st, 2018,
 4
                     when Alexandre was placed on suicide watch.
 5
                      Per the orders of Defendant Weilbacher, Alexandre was prescribed anti-suicide
 6
                     precautions including a safety smock, a safety mattress, a safety blanket and tooth
 7

 8                   powder and a sedation medication called Versed 7.                    Orders for constant

 9                   observation were also issued.
10           73.     Despite being aware of Alexandre's extremely high suicide risk, Medical and
11
                     Officer Defendants inexplicably cancelled the orders for the safety smock, safety
12
                     mattress, and safety blanket after only a few days of suicide watch. Alexandre
13
                     was also taken off the sedation medication.
14

15           74.     Defendants also failed to implement the observation orders.

16           75.     Given Defendants’ knowledge of Alexandre’s history of suicide attempts, this

17                   action represents a complete disregard for whether Alexandre lived or died.
18
             76.     This indifference on the part of Defendants directly facilitated Alexandre’s
19
                     successful suicide attempt.
20
                     a.       Because Alexandre was not being watched, he was able to smuggle food
21
                              into his cell. He had enough time to shove enormous quantities of it down
22

23                            his throat without being stopped.

24                   b.       Because Alexandre had been deprived on his anti-suicide Smock, he was

25                            able to undertake the actions necessary to shove the food down his throat.
26
             77.
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS               17
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 18 of 21 Page ID #:567




 1           78.     At the time of Alexandre Touloudjian’s death, each Defendant was aware that

 2                   Touloudjian needed immediate medical care and failed to summon such care with
 3
                     deliberate indifference to Touloudjian’s constitutional rights.
 4
             79.     Upon information and belief, Defendants had a duty to properly screen Alexandre
 5
                     Touloudjian for any suicidal tendencies, or any other psychological problems.
 6
             80.     Defendants acted contrary to law, and intentionally, willfully, wantonly, and
 7

 8                   unreasonably deprived Alexandre Touloudjian of his rights, privileges, and

 9                   immunities secured by the Eighth and Fourteenth Amendments to the United
10                   States Constitution and 42 U.S.C. § 1983.
11
             81.     Specifically, the Medical Defendants were aware of Touloudjian’s suicidal
12
                     potential and knowing that he was at a high risk of a suicidal event, acted with
13
                     deliberate indifference by not ensuring that the proper precautions were taken, not
14

15                   observing Touloudjian as ordered, and allowing the instruments of Touloudjian’s

16                   suicide into his cell.

17           82.     Specifically, the Officer Defendants were aware of Touloudjian’s suicidal
18
                     potential and knowing that he was at a high risk of a suicidal event, acted with
19
                     deliberate indifference by not monitoring Touloudjian as required.
20
             83.     The actions of Defendants in their individual capacities were intentional,
21
                     malicious, willful, wanton, and/or in reckless disregard of Plaintiff’s federally
22

23                   protected rights, therefore entitling Plaintiff to an award of punitive damages.

24           84.     Plaintiff is entitled to recover punitive damages against Defendants in their

25                   individual capacities in an amount greater than $1,000,000.
26

27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS            18
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 19 of 21 Page ID #:568




 1           85.     Plaintiff is entitled to recover reasonable attorney’s fees and the costs and

 2                   expenses of this action.
 3
             WHEREFORE, the Plaintiff, Sarkis Touloudjian, on behalf of the Estate of Alexandre
 4
             Touloudjian, and in his own right, demands judgment against the Defendants for
 5
             compensatory and punitive damages, counsel fees, and all costs of suit.
 6
                                          THIRD CLAIM FOR RELIEF
 7

 8                                           SURVIVAL ACTION
                                          AGAINST ALL DEFENDANTS
 9
10           86.     The allegations set forth in all previous paragraphs of the complaint are
11
                     incorporated by reference as if fully set forth herein.
12
             87.     Each Defendant had specific knowledge of Alexandre Touloudjian, his mental
13
                     health, and his previous suicide attempts.
14

15           88.     Under the U.S. Constitution, because Defendants knew about Alexandre

16                   Touloudjian’s mental health and prior suicide attempts, Defendants were required

17                   to protect Touloudjian from self-harm.
18
             89.     Defendants failed to protect Touloudjian with deliberate indifference to his
19
                     constitutional rights and this violation resulting in Touloudjian’s death.
20
             90.     The Defendants’ deliberate indifference to Alexandre Touloudjian’s rights caused
21
                     the death of Alexandre Touloudjian.
22

23           91.     As a direct and proximate result of Defendants’ violations of Touloudjian’s

24                   constitutional rights as described above, decedent Alexandre Touloudjian suffered

25                   fright and conscious pain and suffering during the period before he was
26
                     discovered in his jail cell until his death.
27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS       19
  Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 20 of 21 Page ID #:569




 1           92.     As a direct and proximate result of Defendants’ violations of Touloudjian’s

 2                   constitutional rights as described above, the Estate of Alexandre Touloudjian
 3
                     incurred funeral expenses and medical bills.
 4
             93.     Plaintiff brings a survivor action pursuant to applicable law against the
 5
                     Defendants for the aforementioned expenses, conscious pain and suffering, and
 6
                     fright suffered by decedent Alexandre Touloudjian.
 7

 8           WHEREFORE, the Plaintiff Sarkis Touloudjian as Administrator of the Estate of

 9           Alexandre Touloudjian, hereby demands judgment against the Defendants for the
10           survival claims of the Decedent, for economic and non-economic damages, compensatory
11
             damages, plus costs, prejudgment interest, and post-judgment interest and counsel fees.
12
                                                 JURY DEMAND
13
             The Plaintiff hereby demands trial by jury.
14

15                                                                      Respectfully Submitted,

16                                                                      Law Offices of Keith Altman

17 Dated: July 8, 2021                                         By:      /s/ Keith Altman
                                                                        Keith Altman (SBN 257309)
18                                                                      The Law Office of Keith Altman
19                                                                      33228 W 12 Mile Road, Suite 375
                                                                        Farmington Hills, MI 48334
20                                                                      (516) 456-5885
                                                                        keithaltman@kaltmanlaw.com
21

22

23

24

25

26

27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS              20
 Case 2:20-cv-00520-FLA-KS Document 59 Filed 07/08/21 Page 21 of 21 Page ID #:570




 1                                      CERTIFICATE OF SERVICE

 2        Undersigned hereby states that on July 8, 2021, he caused the foregoing document to be
          filed electronically with the United States District Court and that a copy of said
 3
          document was sent to all counsel of record through the CM/ECF system.
 4
                                              /s/ Keith Altman
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Corrected Third Amended Complaint, Touloudjian v. Gastelo, et al., 2:20-cv-00520-FLA-KS       21
